                   Case 7:16-cr-00832-KMK Document 264 Filed 06/29/21 Page 1 of 2



                                                 276 F!FTI-1 A VENUE, SUITE 501
                                                    NEWYORI<, N .Y. 10001

                                            TEL. (212) 929-0592 • FAX. (866) 328-1630


MICHAEL K. BACHRACH •                                                                            http://www.rnbachlaw .corn
• admitted in N.Y., MN and D.C.                                                                     rnichael@rnbachlaw.com


                                                           June 28 , 2021

         By Email

         The Honorable Kenneth M. Karas
         United States District Court Judge
         Southern District of New York
         300 Quarropas Street
         White Plains, NY 10601-4150

                                                           Re: United States v. Nicholas Tartaglione,
                                                           16 Cr. 832 (S-4) (KMK)

          Dear Judge Karas:

                  I, along with co-counsel Bruce Koffsky, John Diaz, and Kenneth Montgomery, are all in
          receipt of this Court's Order, dated today, scheduling a status conference for tomorrow, June 29,
          2021 , as well as this Court's prior Order, dated, June 21 , 2021 , appointing William Easton as
          Learned Counsel in place of Anthony Ricco. We write to confirm that like Mr. Ricco we too are
          not expected to appear at tomorrow's status conference and also that each of us have now likewise
          been relieved.

                  As the Court will recall, at the conclusion of the Curcio proceedings, after this Court
          accepted Mr. Tartaglione' s waiver of the various conflicts that had been raised in relation to
          retained counsel during the lengthy Curcio hearing, Mr. Tartaglione reasserted his request to
          terminate all counsel appointed pursuant to 18 U.S.C. §§ 3005 and 3006A, and requested the
          appointment of new Learned Counsel. To ensure continuity of counsel, this Court requested that
          we each effectively "stand down" but remain on the case until a new Learned Counsel had been
          appointed.

                  Thereafter, on June 21 , 2021 , this Court so-ordered a letter from David E. Patton, Executive
          Director of the Federal Defenders of New York, who had proposed the appointment of William
          Easton as successor counsel to Anthony Ricco. Neither Mr. Patton's letter, nor this Court' s
          endorsement, made reference to the status of myself and Mr. Koffsky, who were also appointed
          pursuant to 18 U.S.C. § 3005, nor Mr. Diaz or Mr. Montgomery who had been appointed pursuant
          to 18 U.S .C. § 3006A. While we assume from the prior proceedings that each of us are likewise
          now relieved, due to our omission from the June 21 , 2021 , Order, we write to confirm that such is
          the case and that we are not expected at tomorrow's status conference.
          Case 7:16-cr-00832-KMK Document 264 Filed 06/29/21 Page 2 of 2

The Honorable Kenneth M. Karas
June 28, 2021
Page 2 of 2

       Finally, because this letter discusses matters that remain under seal, we have filed this letter
by email and cc'd the Government' s firewall counsel rather than the trial prosecutors. We see no
independent reason why this letter, however, should otherwise be filed under seal, and as such take
no position on the issue and defer to this Court' s sound judgment.

 The Court confirms that all of the signatories of this   Respectfully submitted,
 letter and all Learned Counsel originally appointed
 in this case are relieved for reasons previously
 given . All Learned Counsel have the profound
 gratitude of the Court for their efforts in this case.
 This letter need not be filed under seal , as it does
 not discuss defense strategy or any other subjects
 that would justify filing it under seal.
                                                          Michael K. Bachrach
 So Ordered.                                              Bruce D. Koffsky

~~
                                                          Kenneth J. Montgomery
                                                          John A . Diaz
6/28/21                                                   Appointed Counsel for Nicholas Tartaglione

cc:       All defense counsel of record (by email)
          AUSA Margery Feinzig (by email)
          Ilan Graff, Esq. (by email)
